Bell, Chief Judge.
Defendant was convicted of robbery by force and sudden snatching. Held:
1. The trial court overruled defendant’s challenge to the jury array because it was not representative of a cross section of the population of Polk County in that it did not contain a sufficient proportion of blacks. No evidence supporting the allegation of systematic exclusion of black citizens from serving on juries was submitted and no error has been shown. See Payne v. State, 233 Ga. 294 (210 SE2d 775); Pass v. Caldwell, 231 Ga. 192 (200 SE2d 720).
2. Following his overruling of defendant’s challenge to the array, the trial judge made this comment: "... I have appointed a black member to the jury commissioners ever since I’ve been on the bench. There has been one, Mr. Curtis Shackleford, who I think is a very fine member of the commission and I have not had the occasion or needed to check on whether they were doing a proper job. I think they are ...” No objection was made at the time. Later *761after a recess, the defendant moved for a mistrial based on the comment, which was denied. Defendant has failed to demonstrate how this gratuitous comment was harmful to his case.
Argued January 3, 1979
Decided January 9, 1979
Rehearing denied January 25, 1979
Marson G. Dunaway, Jr., for appellant.
John T. Perren, District Attorney, Kenneth L. Shigley, Assistant District Attorney, for appellee.
3. Two enumerations concern the admissibility of defendant’s extra-judicial confession. A Jackson v. Denno hearing was held out of presence of the jury to determine voluntariness of defendant’s confession and the trial court found the statement admissible. That factual determination must be accepted on appeal absent a showing the finding is clearly erroneous. Pierce v. State, 235 Ga. 237 (219 SE2d 158); Miller v. State, 240 Ga. 110, 112) (239 SE2d 524).
4. The evidence authorized the conviction.
5. The remaining enumerations are without merit and require no further consideration.

Judgment affirmed.


Webb and Banke, JJ., concur.